DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 1, filed August 10, 2022, with respect to the restriction of claims 1-30 under 35 U.S.C. 121 have been fully considered by the examiner. Group I, claims 1-8, were elected without traverse. The claims are addressed below.

Information Disclosure Statement
The information disclosure statements filed March 9, 2021, March 24, 2021 and May 24, 2022 have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over US patent publication 20080089696 granted to Furuta and further in view of “Semihierarchial quantum repeaters based in moderate lifetime quantum memories” by Liu et al.
Regarding claim 1, Furuta teaches a method comprising: 
separately storing, while maintaining quantum integrity, first, second, third, and fourth photons, wherein the first and second photons and the third and fourth photons are respective first and second entangled photon pairs;” see paragraphs [0055] (. . . quantum memory for storing the photon . . .) and [0063]; simultaneously measuring quantum features of the second and third photons at the second node;” see paragraph  [0037] (. . . A measurement in the Bell basis on the two photons . . .); and creating a new entangled pair comprising the first and fourth photons at the first and third nodes, respectively” see paragraphs [0074] (EPR pairs are generated at the nodes . . .); [0075]]-[0079]. Furuta fails to specifically teach triggering a synchronized retrieval of the stored first, second, third, and fourth photons such that the first photon is propagated to a first node, the second and third photons are propagated to a second node, and the fourth photon is propagated to a third node. In an analogous art, Liu et al, discloses triggering a synchronized retrieval of the stored first, second, third, and fourth photons such that the first photon is propagated to a first node, the second and third photons are propagated to a second node, and the fourth photon is propagated to a third node” see page 2, Figure 1; page 3, column 1 and page 6, column 1. It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Liu’s method of triggering synchronized retrieval of photons with Futura’s quantum communication system. 
Regarding claim 2, Furuta, as modified above (see claim 1), further teaches wherein separately storing includes separately storing the first, second, third, and fourth photons in respective first, second third, and fourth quantum memories.” see Futura paragraphs [0055] and [0067]. 
Regarding claim 3, Furuta, as modified above (see claim 1), further teaches wherein the second node is an intermediate node.” see Futura paragraphs [0063] (. . . two nodes C1 and C2 between the transmitter node and the receiver node. . .). 
Regarding claim 4, Furuta, as modified above (see claim 3), further teaches  wherein the intermediate node is a Bell-state measurement node.” see Futura paragraph [0064] ( A join Bell measurement is performed for a C1 - sided photon . . .). 
Regarding claim 5, Furuta, as modified above (see claim 1), further teaches wherein the quantum feature includes polarization.” see Futura paragraphs [0037]-[0041]. 
Regarding claim 6, Furuta, as modified above (see claim 1), further teaches wherein at least one of the first or third nodes is an end node.” see Futura paragraph [0052]. 
Regarding claim 7, Furuta, as modified above (see claim 1), further teaches wherein the second node includes a plurality of second nodes.” see Futura paragraphs [0055]-[0060]. 
Regarding claim 8, Furuta, as modified above (see claim 1), further teaches producing the first and second entangled photon pairs at respective first and second entanglement photon sources.” see Futura paragraphs [0055]. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437